United States Court of Appeals
                      For the First Circuit

No. 03-1954

                INVESSYS, INC. and PETER HODGES,

                      Plaintiffs, Appellants,

                                v.

              THE McGRAW-HILL COMPANIES, LTD. and
                THE McGRAW-HILL COMPANIES, INC.,

                      Defendants, Appellees.


                              ERRATA

     The opinion of this Court, issued on May 21, 2004, should be

amended as follows:

     On page 4, line 3, replace "August 2, 2002," with "August 2,

2001."

     On page 8, line 7 of 2nd full paragraph, replace "C.f." with

"Cf.".